Citation Nr: 1044910	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) for 
service connected cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty from November 1950 to September 1952.  
The Veteran passed in August 2008.  The appellant is the 
Veteran's wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) denied 
the appellant's claim for service connection for the cause of the 
Veteran's death, for purposes of receiving dependency and 
indemnity compensation.

Although the appellant requested a Board hearing on her October 
2009 VA Form 9, she subsequently withdrew her request in March 
2010.

In June 2010, the Board remanded the appeal for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2008 at the age of 79.  The 
immediate cause of death as shown on the death certificate was 
chronic obstructive pulmonary disease due to or as a consequence 
of coronary artery disease due to or as a consequence of 
respiratory failure due to or as a consequence of congestive 
heart failure.  An autopsy was not performed.  

2.  At the time of his death, the Veteran was service-connected 
for posttraumatic stress disorder (PTSD), rated as 70 percent; 
residuals of frostbite of the right foot, to include the big toe, 
rated as 20 percent; residuals of frostbite of the left hand, 
rated as 20 percent; residuals of frostbite of the left foot, 
rated as 20 percent; residuals of frostbite of the right hand, 
rated as 20 percent; tinnitus, rated as 10 percent; peripheral 
neuropathy of the left and right upper and lower extremities 
secondary to residuals of cold injury and frostbite, each rated 
as 10 percent; and bilateral hearing loss, rated as 0 percent.  
The combined evaluation was 100 percent from October 1, 2005.

3.  The Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to cause his death.

4.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for DIC for service connected cause of death are not 
met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

Specific to claims for DIC benefits, to include service 
connection for the cause of death, VA's notice requirements 
include (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Prior to the initial adjudication of the appellant's claim in the 
December 2008 rating decision, she was provided notice of the 
VCAA in September 2008.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for 
DIC benefits, including service connection for the cause of 
death, and the division of responsibility between the appellant 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the appellant received additional 
notice in July 2010, advising her of the notice requirements as 
required by Hupp, 21 Vet. App. 342.  The letter also provided 
notice pertaining to the downstream effective date element of her 
claim.  The claim was subsequently readjudicated in an August 
2010 supplemental statement of the case (SSOC).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112.

In the June 2010 remand, the Board requested that the RO provide 
the appellant VCAA notice in accordance with Hupp, 21 Vet. App. 
342, and obtain a VA medical opinion on the connection between 
the Veteran's service-connected disabilities and his death.  As 
noted above, the RO provided the appellant with VCAA notice in 
July 2010.  The RO obtained two VA medical opinions in July and 
August 2010, and the examiners provided opinions that were 
substantially responsive to the Board's request.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes the Veteran's 
service treatment, VA outpatient treatment reports, VA medical 
opinions, and statements from the appellant and her 
representative.  The Board observes that all available service 
treatment records have been associated with the claims file.  In 
this regard, the record indicates that the Veteran's service 
treatment records may have been lost in a fire at the National 
Personnel Records Center, and the only available record is the 
separation examination report.  The Board also notes that the 
appellant provided authorization forms for several private 
healthcare providers in December 2008.  However, the RO failed to 
request records from the providers at that time.  Therefore, in 
an October 2009 letter, the RO asked the appellant to complete 
new authorization forms as the previous ones had expired.  The 
appellant did not return the completed forms.  Rather, in a 
November 2009 VCAA notice response, she indicated that she has no 
other information or evidence to give VA to support her claim and 
for VA to decide her claim as soon as possible.  Thus, no private 
medical records have been associated with the claims file.  

The appellant has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The appellant 
and her representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of 
the death, the evidence of record must show that a disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2010).  Service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Analysis

The Veteran died in August 2008 at the age of 79.  The immediate 
cause of death as shown on the death certificate was chronic 
obstructive pulmonary disease due to or as a consequence of 
coronary artery disease due to or as a consequence of respiratory 
failure due to or as a consequence of congestive heart failure.  
An autopsy was not performed.  

At the time of his death, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD), rated as 70 percent; 
residuals of frostbite of the right foot, to include the big toe, 
rated as 20 percent; residuals of frostbite of the left hand, 
rated as 20 percent; residuals of frostbite of the left foot, 
rated as 20 percent; residuals of frostbite of the right hand, 
rated as 20 percent; tinnitus, rated as 10 percent; peripheral 
neuropathy of the left and right upper and lower extremities 
secondary to residuals of cold injury and frostbite, each rated 
as 10 percent; and bilateral hearing loss, rated as 0 percent.  
The combined evaluation was 100 percent from October 1, 2005.

The appellant contends that the Veteran's service-connected PTSD 
was a contributory cause of his death.  In support of her 
contention, she submitted a letter from Dr. F. stating that PTSD 
was a contributing factor to the Veteran's death and it was not 
stated on the death certificate but indirectly it was a 
contributing factor.

Initially, the Board notes that the appellant does not contend, 
and the record does not show, that the Veteran's congestive heart 
failure originated in service or is otherwise related to service.  
There is also no competent, probative evidence establishing a 
link between the disorder and service.  

Although Dr. F.'s opinion did not contain the level of 
specificity that would be required to grant service connection 
for cause of death, the Board found that the opinion was 
sufficient to warrant obtaining a medical opinion to aid the 
appellant in substantiating her claim.  Accordingly, the RO 
obtained two VA opinions.

A July 2010 opinion reflects that there is no evidence to suggest 
that PTSD or any other psychiatric diagnosis played any role in 
the Veteran's death.  Rather, the examiner pointed to the 
Veteran's other medical conditions, including cardiac problems 
and history of lung cancer.  The examiner stated that, while the 
Veteran was diagnosed with PTSD in the years prior to his death, 
there is absolutely no nexus or any other connection between the 
Veteran's history of PTSD and his demise.  The examiner added 
that the only obvious clinical indication of PTSD causing death 
would be someone who committed suicide as a consequence of his or 
her PTSD, and this is not the case for this particular veteran.  
The examiner provided this opinion after a review of the claims 
file.  

An August 2010 opinion reflects that the Veteran's service-
connected cold injury residuals did not contribute to his death.  
The examiner noted that the Veteran died in 2008 with an average 
life expectancy.  The examiner noted that the Veteran suffered 
cold injury in service over 50 years before he died.  The 
examiner then stated that it would not be expected that this 
Veteran's cold injury residuals in any way were a factor in 
contributing to his death.  The examiner also noted that the 
Veteran had a history of coronary artery disease and essential 
hypertension and observed that these are more likely causes of 
death than cold injury residuals.  The examiner further noted 
that there was not any significant functional impairment from the 
cold injury in any case and there is no medical rationale for how 
cold injury would cause death at this late stage in the process.

Given the above, the Board finds that the Veteran's service-
connected disabilities did not cause or contribute substantially 
or materially to cause the Veteran's death.  In this regard, the 
Board finds probative the opinions of both VA examiners as they 
were based on a review of the Veteran's documented medical 
history and a rationale was provided for each.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. 
at 470-71.  As indicated above, Dr. F.'s opinion, as a bare 
conclusion without a reasoned medical explanation, is not 
probative without a factual predicate in the record.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  Thus, the Board finds that a disability of service 
origin did not cause or contribute substantially or materially to 
cause the Veteran's death.  

Lastly, as the Veteran was not receiving, or entitled to receive, 
compensation for a service-connected disability that was rated as 
totally disabling for a continuous period of at least 10 years 
immediately preceding death, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2010).

In summary, the claim for DIC for service connected cause of 
death must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

DIC for service connected cause of death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


